COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 CAMDEN BUILDERS, INC.,                          §
                                                                 No. 08-09-00082-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                             394th Judicial District Court
                                                 §
 BOARD OF REGENTS OF THE TEXAS                               of Brewster County, Texas
 STATE UNIVERSITY SYSTEM AND                     §
 SUL ROSS STATE UNIVERSITY,                                   (TC# 2008-07-B8761-CV)
                                                 §
                   Appellees.


                            MEMORANDUM                   OPINION

       Pending before the Court is a joint motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a). The parties represent that they have settled all of the claims and causes of

action pending in the underlying lawsuit and have agreed to dismiss the appeal pursuant to their

agreement. The motion satisfies the requirements of Rule 42.1(a).

       Having considered the motion, we conclude it should be GRANTED. We therefore

dismiss the appeal and assess costs against the party incurring the same pursuant to the settlement

agreement. See TEX .R.APP .P. 42.1(d).


June 30, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.